DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference number 200, “a medical event management system” mention on paragraph 57 line 1-2 is not present in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In paragraph 84 lines 10-19 the description is unclear as to how a false positive is determined. The lack of clarity makes the interpretation of the claims difficult and unclear as well.
Paragraph 89 line 20 “a/n” should read “an”.
Paragraph 91 line 1 “characterization-algorithm association” should read “characterization-algorithm association 214” 
In paragraph 92 lines 1-5 it is unclear whether the second medical event episode is a different type of medical event or just a different event episode, i.e. a different signal with the same type of medical event. Please clarify. 
Paragraph 94 lines 9-20 is unclear. The paragraph is interpreted to say that is a false-positive is detected, then the counter is increased. When the number of false-positives counted exceeds a threshold, then the algorithm is uploaded to the AMD. However, it is unclear the utility of uploading an algorithm that has falsely classified a number of events surpassing a determined threshold, as false positives are an indication of the algorithm not preforming properly.
Appropriate correction is required.
Paragraph 98 line 10 “a storage device” should read “a mass storage device”.
Claim Objections
Claim 7 objected to because of the following informalities:  line 3 reads, "including to modify", however this is unclear and grammatically incorrect. For the purpose of examination including is interpreted to mean "as well as". It is suggested that the applicant change it to read "as well as to modify"..  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards 
For the purpose of examination the latter interpretation will be used. Therefore the second event episode is interpreted to mean any second data set or signal recorded at a different time than the first.
Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “wherein receiving the episode characterization of the first arrhythmia episode is in response to the adjudication decision indicating the first arrhythmia episode is a false-positive detection of the arrhythmia type”. It is unclear how it is possible for the episode characterization of the first arrhythmia can be received in response to the adjudication being a false-positive, when in claim 14, which claim 15 is dependent upon, states that “receiving a user an adjudication including an episode characterization characterizing a first medical event episode”. According to claim 14 the adjudication include the characterization, therefore it is impossible to receive the characterization in response to the adjudication, when the adjudication include the characterization by definition.
For the purposes of examination and due to the unclear language of claim 14 and 15, the claim is best interpreted to mean wherein the characterization of the first arrhythmia episode includes an adjudication decision indicating the first arrhythmia episode is a false-positive detection of an arrhythmia type
Claims 19 recites the limitation "the ambulatory device" in line 5.  There is insufficient antecedent basis for this limitation in the claim. The claim site “the ambulatory device, however, there is no ambulatory device component in any of the previous claims that 19 is dependent upon. It is unclear whether the applicant is referring to a new component being used in the method or the “medical device” mentioned in claim 14. For the purposes of examination in view of the specifications, the ambulatory device will be interpreted to be any AMD device that is commonly known in the art.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 14-20 is/are rejected under35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) 14 recite(s) a method. This method, under the broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is other than, a generic medical device and a database of association between one or more episode characterizations and corresponding one or more detection algorithms, nothing in the claim precludes the step from practically being performed in the mind or manually in combination with pen and paper. For example, “receiving from a user an adjunction including an episode characterization characterizing the first episode”, can be done simply by a medical professional analyzing medical images or data and based on experience characterizing the even and what happened.  The step of " identifying, from a database of association between one or more episode characterizations and corresponding one or more detection algorithms for detecting a medical event having respective episode characterizations, a detection algorithm based on the received episode characterization” is simply done by a medical professional receiving through analysis or another medical professional the characteristics and diagnosis of the first episode. Then using that information looking through past data and notes to identify similar cases or events and determining the best method for identifying or diagnosing the event. Similarly, “processing a second medical event episode, different from the first medical event episode, using at least the identified detection algorithm to verify that the second episode has the first episode characterization” can be done by receiving a second set of data or signals of a second medical event episode and using the previously identified method for identifying or diagnosing the first episode and apply it to the data or signals of the second episode to determine whether it was the same type of event as the first episode. 
 	This judicial exception is not integrated into a practical application. In, particular, the claims only recite a couple additional elements- a medical device and a database. The medical device is recited at a high level of generality (i.e., as a generic device capable or recoding any type of medical event). The database simply being a compilation of data of similar medical events and methods for detecting or diagnosing them. These components are cited such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because As discussed above with respect to integration of the abstract idea into a practical application, a modifying the detection algorithm, modifying a detection threshold, providing or using a adjudication decision to identify characteristics or events, including a user designation, and ambulatory device. These additions amount to no more than mere instructions to apply the exceptions using a generic computer component or further mental process. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible. 
 	Dependent claim 15-20 do not include additional elements to amount to significantly more than the abstract idea and inherit the same deficiencies.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 7-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gunderson et al (U.S. Patent No. 8,521,269 B2).
Regarding claim 1, Gunderson teaches a system for managing medical events generated by a medical device (Col 3 lines 32-41 a system for preforming detection simulation of episodes recorded from an IMD), the system comprising: a user interface configured to receive, from a user, an adjudication including a characterization characterizing a present medical event (Col 5 lines 33-53 teaches a user interface of the system that a user may use to communicate with a programmer; Col 5 lines 54-63 teaches that the user interface may include a graphical user interface and a mouse, pointer, keyboard, touch screen, or any combination thereof for enabling a user to interact with programmer. The mouse, keyboard and touch screen would allow a user to communicate an adjudication for the interface to receive); a memory circuit configured to store an association between one or more episode characterizations and corresponding one or more detection algorithms for detecting a medical event having respective episode characterizations (Col 5 lines 25-33 teaches the system for managing medical events having event identification encoder that may be implemented as digital logic circuitry or executable code stored in memory. The identification encoder, corresponding to marker channel logic, is executed by the processor for detecting and classifying cardiac arrhythmia; Col 5 lines 40- 53 teaches event markers in the form of logic level signals annotated with initials of cardiac events; Col 6 lines 28-40 teaches a programmer having a communication module configured to receive data from a data base. That data being previously retrieved from an IMD as well as new data for use in detection simulation performed by a processor); and an episode management circuit configured to detect a medical event from a subsequent episode using a detection algorithm corresponding to the episode characterization of 
Regarding claim 2, Gunderson substantially teaches the claim limitations of claim 1, wherein: the user interface is configured to present at least a portion of a first arrhythmia episode generated by the medical device (Col 7 lines 17-24 teaches the programmer of the system configured to display an original cardiac rhythm episode, classification and reclassification on a display) and to receive from the user an adjudication decision and a first episode characterization of the first arrhythmia episode (Col 7 lines 17-24 teaches a user being prompted to confirm a reclassification of an episode using the user interface. The user may confirm or reject the classification or input their own); and the episode management circuit is configured to: identify, from the stored association, a detection algorithm corresponding to the first episode characterization of the first arrhythmia episode (Col 7 lines 25-38 teaches the detector simulator receiving data including corresponding event identification markers. The detection simulator then simulates detection of the retrieved episodes using the EGM signal data and detection parameters selected for optimization. This optimized detection simulation detection is equivalent to a detection algorithm corresponding to the characterization of the first episode); process a second arrhythmia episode using at least the identified detection algorithm to verify that the second arrhythmia episode has the first episode characterization (Col lines 45-56 teaches that after the detection parameters are approved they may be programmed into an IMD for real-time cardiac rhythm detection and classification. Since these parameters are based off the classification of an original episode the detection parameters would inherently be configured to be capable of identifying episode 
Regarding claim 3, Gunderson substantially teaches the limitations of claim 2, wherein the adjudication decision includes a user designation of presence or absence of an arrhythmia type of a first arrhythmia episode (Col 6 line 66-Col 7 line 17 teaches a user can review the displayed episode data and either confirm the reclassification, decline the reclassification to maintain the original classification, or, in some embodiments, manually select or enter a new classification), and the user interface is configured to receive the episode characterization of the first arrhythmia episode if the adjudication decision indicates the first arrhythmia episode is a false-positive detection of the arrhythmia type (Col 6 line 66-Col 7 line 17 teaches This expert review of the cardiac episode data provides a set of accurately classified rhythm episodes and greater confidence in the expected performance of recommended detection parameter settings identified after performing a detection simulation on the rhythm episodes).
Regarding Claim 7, Gunderson substantially teaches the limitations of claim 2, wherein the episode management circuit is configured to: identify a detection algorithm from the stored association including to modify a detection algorithm based on the first episode characterization (Col 16 lines 40-52 teaches the detection algorithm is determining sensitivity and specificity of the detection algorithm when using templates for performing morphology comparisons. These templates help optimize the morphology comparison; Col 16 lines 5-16 teaches these templates (characterizations) are extracted from episodes that have been adjudicated as true positive. It further teaches that multiple templates may be extracted and stored); and process the second arrhythmia episode using at least the modified 
Regarding claim 8, Gunderson teaches the limitation of claim 7, wherein the modification of the identified detection algorithm includes modifying a detection threshold (Col 9 lines 51-67 teaches the detection parameters include a detection interval, which is the number of detection intervals required to detect an episode and a morphology matching score threshold; Col 15 line 60-Col 16 line 4 teaches that the parameters and setting of the detection algorithm may be adjusted).
Regarding claim 9, Gunderson substantially teaches the limitations of claim 2, comprising an external device including one or more of the user interface, the memory circuit, and the episode management circuit (Col 2 line 65-Col 3 line 17 teaches that EGM signal data is acquired by and IMD and transmitted to an external device. Figure 1 illustrates the system, including an IMD 10 and an external device 30; Figure 2 teaches that the external device 30 may include a user interface, a memory and a processor (episode management circuit)), wherein the external device is configured to receive the arrhythmia episode from the medical device communicatively coupled to the external device (Col 2 line 65-Col 3 line 17 teaches The EGM signal data acquired by IMD can be transmitted to an external device).
Regarding claim 10, Gunderson substantially teaches the limitations of claim 9, wherein the external device is configured to program the medical device with the identified detection algorithm corresponding to the episode characterization of a first arrhythmia episode (Col 2 line 65-Col 3 line 17 that the external device is used to retrieve cardiac rhythm episode data accumulated and stored by the IMD for use in identifying recommended settings for the detection parameters and for programming the recommended settings in the IMD).
Regarding claim 11, Gunderson substantially teaches the limitations of claim 9, the episode management circuit is configured to determine a prevalence indicator of the first episode characterization associated with the first arrhythmia episode using multiple arrhythmia episodes from a 
Regarding claim 12, Gunderson substantially teaches the limitations of claim 11, wherein the prevalence indicator of the episode characterization includes a count of adjudicated arrhythmia episodes that are designated with the episode characterization (Col 9 lines 14-37 teaches a step in the detection system that requires a user input to confirm the classification of episodes before being stored and used to program the detection parameters. Col 10 lines 27-49 teaches that a discrimination rule may be applied wherein a limit must be met before determining an event has occurred and preforming analysis of the event) , and wherein the external device is configured to program the medical device with the identified detection algorithm when the count exceeds a threshold (Col 10 lines 27-49 further teaches that until this threshold is met the next action or step won’t occur or “fire”. This step could include a threshold of properly classified episodes, as confirmed by a user before sending the programed parameter settings to the IMD).
Regarding claim 13, Gunderson substantially teaches the limitations of claim 9, wherein the external device is configured to program the medical device to deliver therapy to treat arrhythmia (Col 3 lines 42-55 teaches the processing functions of the system may be implemented in the processor of the IMD 10, programmer 30, or remote database 150 or any combination thereof in a distributed manner; Col 4 lines 19-29 teaches that a processor includes a therapy control unit that controls a therapy delivery 
Regarding claim 14, Gunderson substantially teaches method for operating a medical system to manage medical event episodes generated by a medical device (Col 3 lines 31-41 teaches a system for preforming detection simulation. The detection performed on the retrieved cardiac rhythm episode data using varied settings of the detection parameters to obtain simulated episode classifications made using the varied detection parameter settings), the method comprising: receiving from a user an adjudication including an episode characterization characterizing a first medical event episode (Col 6 lines 28-40 teaches a processor associated with remote database that can perform the methods executing a detection simulation and identifying recommended detection parameter for a patient; Col 6 lines 41-65 teaches the classification of cardiac episodes is initially performed in real-time by IMD using signals received by a sensing module; Col 6 line 66-Col 7 line 4 teaches the user can manually select or enter a new classification to provide a data set for establishing more accurate detection parameters) ; identifying, from a database of association between one or more episode characterizations and corresponding one or more detection algorithms for detecting a medical event having respective episode characterizations, a detection algorithm based on the received episode characterization (Col 7 lines 45-56 teaches that upon user classification and confirmation, detection parameter are decided and programmed into the IMD; Col 8 lines 42-51 teaches the truth data being used to generate a recommended morphology template for discriminating cardiac rhythm episodes during the detection simulation process) ; and processing a second medical event episode, different from the first medical event episode, using at least the identified detection algorithm to verify that the second episode has the first episode characterization (Col 6 lines 45-56 teaches that upon user classification and confirmation, .
Claim Rejections - 35 USC § 103
Claims 4 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunderson et al (U.S. Patent No. 8,521,269 B2) in view of Gunderson et al (U.S. PG Pub 2013/0085403 A1) hereby referred to as Gunderson B.
Regarding claim 4, Gunderson substantially teaches the limitations of claim 3, however, fail to teach wherein episode characterization includes a user designation of a rationale for the adjudication decision.
Gunderson B teaches a system and method for reviewing ECG signals collected from an IMD and diagnosing and classifying detected cardiac events (Figure 7 and 8 illustrates a method of using the system to review and classify cardiac events with the help of a detection algorithm; paragraph 25 teaches that and IMD transmits information regarding detected cardiac episodes. The IMD transmits the information to an external computing device and generating a display of the data for a user). The cardiac information data displayed on the user interface including a reason for selection and a classification rationale (Paragraph 107 teaches that the cardiac event episode data being displayed includes a reason for selection or classification rationale (adjudication decision) to allow a user to see why the cardiac event was classified as the determined event; paragraph 134 teaches that the episode classification algorithm may report the reason for the resulting classification of the episode). Gunderson B further teaches that a user may interact with a user interface to review classification and provide input (paragraph 92 further teaches the user interface including an input mechanism to allow the user to communicate with the interface and provide input and select operational parameters. This would allow 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cardiac episode event detection system of Gunderson to incorporate generating and displaying an adjudication decision rationale of the episode classification, of Gunderson B, to input a rationale for the classification and treatment, to help summarize for users, such as patients and other doctors, the event analysis and the features of the arrhythmia that lead to the determined classification.
Regarding claim 15, Gunderson substantially teaches the limitations of claim 14, Gunderson further teaches the method wherein the first medical event episode includes an arrhythmia episode (Col 5 lines 33-53 teaches a user may view EGM signal data of a detected cardiac rhythm episode), the adjudication includes an adjudication decision representing a user designation of presence or absence of an arrhythmia type, (Col 6 line 66-Col 7 line 16 teaches a user reviewing the displayed episode data and either confirm the reclassification, decline the reclassification to maintain the original classification, or, manually select or enter a new classification. The user adjudication either confirming the classification or rejecting classification of the event indicating an absence of the classified event), and wherein receiving the episode characterization of the first arrhythmia episode is in response to the adjudication decision indicating the first arrhythmia episode is a false-positive detection of the arrhythmia type (Col 6 line 66-Col 7 line 16 teaches the user rejecting a generated classification of a detected cardiac rhythm episode. By rejecting the classification the user’s adjudication is inherently indicating a false-positive of the arrhythmia type). However, Gunderson fails to teach the episode characterization including a rationale for the adjudication decision.
Gunderson B teaches a system and method for reviewing ECG signals collected from an IMD and diagnosing and classifying detected cardiac events (Figure 7 and 8 illustrates a method of using the system to review and classify cardiac events with the help of a detection algorithm; paragraph 25 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cardiac episode event detection system of Gunderson to incorporate generating and displaying an adjudication decision rationale of the episode classification, of Gunderson B, to input a rationale for the classification and treatment, to help summarize for users, such as patients and other doctors, the event analysis and the features of the arrhythmia that lead to the determined lack of classified arrhythmia type).
The motivation for modifying Gunderson by Gunderson B is the same for claims 16-20 as stated above.
Regarding claim 16, the modified teaching of Gunderson substantially teaches the limitations of claim 15, Gunderson further teaches the method wherein the one or more episode characterizations in the database each represent a distinct rationale for an adjudication decision of an absence of the arrhythmia type (Col 6 line 66-Col 7 line 16 teaches that the user reviewed episode data and confirmed 
Regarding claim 17, the modified teaching of Gunderson substantially teaches the limitations of claim 15, Gunderson further teaches the method wherein identifying a detection algorithm from the stored association includes modifying a detection algorithm based on the first episode characterization (Col 16 lines 40-52 teaches the detection algorithm is determining sensitivity and specificity of the detection algorithm when using templates for performing morphology comparisons. These templates help optimize the morphology comparison; Col 16 lines 17-29 teaches these templates (characterizations) are extracted from episodes that have been adjudicated as true positive. It further teaches that multiple templates may be extracted and stored), the method comprising processing the second arrhythmia episode using at least the modified detection algorithm (Col 16 lines 30-29 teaches that these templates are then used for preforming morphology analysis as part of the detection algorithm for later received signal).
Regarding claim 18, the modified teaching of Gunderson substantially teaches the limitations of claim 17, Gunderson further teaches the method wherein the modification of the identified detection algorithm includes modifying a detection threshold (Col 9 lines 51-66 teaches the detection parameters include a detection interval, which is the number of detection intervals required to detect an episode and a morphology matching score threshold; Col 15 line 60-Col 16 line 4 teaches that the parameters and setting of the detection algorithm may be adjusted).
Regarding claim 19, the modified teaching of Gunderson substantially teaches the limitations of claim 15, Gunderson further teaches the method comprising: determining a prevalence of the first episode characterization associated with the first arrhythmia episode using multiple adjudicated arrhythmia episodes from a patient (Col 8 lines 22-41 teaches that episode data may include all stored 
Regarding claim 20, the modified teaching of Gunderson substantially teaches the limitations of claim 19, Gunderson further teaches the method wherein the prevalence of the episode characterization includes a count of adjudicated arrhythmia episodes that are designated with the episode characterization (Col 9 lines 14-16 teaches a step in the detection system that requires a user input to confirm the classification of episodes before being stored and used to program the detection parameters. Col 10 lines 28-49 teaches that a discrimination rule may be applied wherein a limit must be met before determining an event has occurred and preforming analysis of the event), and the programming of the ambulatory device with the identified detection algorithm is in response to the count exceeding a threshold (Col 10 lines 28-49 further teaches that until this threshold is met the next action or step won’t occur or “fire”. This step could include a threshold of properly classified episodes, as confirmed by a user before sending the programed parameter settings to the IMD)
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunderson et al (U.S. Patent No. 8,521,269 B2) in view of Krueger et al (U.S. PG Pub 2016/0045125 A1).
Regarding claim 5, Gunderson substantially teaches the limitations of claim 3, wherein the one or more episode characterizations stored in the memory circuit include different types of arrhythmia, such as atrial fibrillation. (Col 1 lines 16-41 teaches the system is configured to be capable of differentiating treatable (VT and VF and non-treatable (atrial fibrillation and atrial flutter) rhythms; Col 9 
Krueger teaches a method for detecting atrial fibrillation through ventricular information from signals generated from an IMD (paragraph 6). Krueger further teaches a method for detecting atrial fibrillation from a cardiac signal with a detected PVC (Figure 7 element 701; paragraph 54), where in detection circuit then analyzes the signal to detect AF based on detecting a pair of consecutive decrease in ventricular heartrate (paragraphs 36-37). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the arrhythmia detection system of Gunderson (Gunderson Col 3 lines 32-41) and the detection algorithm used to classify medical event episodes (Gunderson Col 7 lines 25-38 teaches the detector simulator having detection parameters selected for optimization) to include the atrial fibrillation detection method (Krueger paragraph 36-37) in the detection algorithm in order to optimize detection of identified arrhythmia episodes and accurately identify the “non-treatable” cardiac event of atrial fibrillation to avoid a patient receiving unnecessary shocks (Gunderson Col 1 lines 16-41). 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunderson et al (U.S. Patent No. 8,521,269 B2) in view of Sarkar et al (U.S. PG Pub 2006/0247548 A1).
Regarding claim 6, Gunderson substantially Gunderson substantially teaches the limitations of claim 3, wherein the one or more episode characterizations stored in the memory circuit include different types of arrhythmia, such as atrial fibrillation. (Col 1 lines 16-41 teaches the system capable of differentiating treatable (VT and VF and non-treatable (atrial fibrillation and atrial flutter) rhythms; Col 9 lines 51-67 teaches discriminating between multiple tachyarrhythmia specifically including atrial 
Further, Sarkar teaches a multi-layered method utilizing ventricular cycle information an algorithm for determining the onset and offset of an atrial tachyarrhythmia as well ventricular cycle information (paragraph 103) and signature cluster metrics (abstract and paragraph 32) to correctly identify atrial fibrillation from other ventricular cycle length irregularities such as PAC (paragraph 30 and 57), in order to more accurately discriminate are to ensure that proper treatment is provide (paragraph 155).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the arrhythmia detection system of Gunderson (Gunderson Col 3 lines 32-41) and the detection algorithm used to classify medical event episodes (Gunderson Col 7 lines 25-39 teaches the detector simulator having detection parameters selected for optimization) to include the atrial fibrillation detection using ventricular cluster signatures (Sarkar paragraph 57) as taught by Sarkar to effectively identify the onset and offset of cardiac events (Sarkar paragraph 103) and accurately discriminate between ventricular tachycardias and supraventricular tachycardias (Sarkar paragraph 155), which would help prevent patients from receiving unnecessary shocks (Gunderson Col 1 lines 16-41).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thakur et al (U.S. PG Pub 2017/0196457 A1) a system and method for managing medical event episodes, by using a detection algorithm to properly detect and classify medical events such as cardiac arrhythmias.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
24 February 2021